"1. That the jury had found against the weight of testimony, only two witnesses testifying on the part of the State to a case of murder, and those two being contradicted in material parts of their testimony by three witnesses on the part of the State, and by all of the defendant's witnesses who deposed to the same part of the transaction.
"2. That the jury returned their verdict without due reflection and proper deliberation, in a case where there was confessedly a mass of conflicting testimony.
(486)   "3. That the judge expressed his opinion to the jury on the facts of the case, or gave them so strong an intimation of it that it was impossible for them to mistake it.
"4. That the judge, in reciting and commenting on the testimony, dwelt at length and directed the attention of the jury particularly to the *Page 393 
parts of it which operated against the prisoner, and omitted to recapitulate or comment on those operating in his favor.
"5. That the judge erred in instructing the jury that the character of the prisoner was only to be considered by them, where there was a doubt as to the fact of killing, and was entitled to but little weight where that fact was positively sworn to.
"6. That in a case of conflicting and contradictory testimony, the jury should have been instructed that if, upon weighing the whole testimony, they had a rational doubt of the guilt of the prisoner, they ought to acquit him.
"7. That the judge misapprehended and misrecited to the jury a part of the testimony of Hardy Newton, a most material witness for the prisoner.
"The two first grounds were overruled, the judge approved the verdict, which was held to be sustained by the evidence. The third ground was overruled because the presiding judge was unconscious of having said anything in his charge to the jury which invaded their exclusive right, as judges of fact. As to the fourth objection, the presiding judge did not recapitulate all, or nearly all, that was said by the witnesses on either side, but selected from the mass of testimony such facts as occurred to him to be important to a just determination of the cause; and did not refuse to mention anything which was suggested by the prisoner's counsel, but, on the contrary, did mention several facts, and commented upon them, at the suggestion of the prisoner's counsel, which he would not otherwise have deemed necessary to call to the attention of the jury. On the fifth point, the jury were instructed that the character of the prisoner was only to be considered by them where his guilt was doubtful, and was entitled to but little weight where facts were    (487) positively sworn to. On the sixth point, the jury were instructed that, unless the prisoner's guilt was so fully proven as to leave no doubt in their minds, they ought to acquit. On the seventh, the presiding judge is not aware of having misapprehended or mistaken the testimony of Hardy Newton, or any other witness in the cause, except one, which, upon the intimation of the counsel for the prisoner, was corrected at the time, and if any others had been pointed out, they would have been corrected. It is further stated, at the request of the counsel for the prisoner, that the testimony of the first and most material witness for the State was fully recapitulated by the judge, and that of the other witness was not recapitulated fully, but such parts thereof presented as in the opinion of the judge tended to support or contradict the principal witness for the State; that if the principal witness for the State and others were believed, it was a case of murder, and if the statement of some other witnesses was believed, it was a case of manslaughter. And *Page 394 
the jury were distinctly informed that in this conflict of testimony they must determine what they believed to be the real facts of the case. Many witnesses were offered on both sides, none of whom were implicated as unworthy, from their characters, of credit. And the judge went fully into the rules by which the credit of witnesses was to be tested by the jury. it was in proof by all the witnesses who testified to the fact, and they were many, that the prisoner's demeanor had hitherto through life been perfectly pacific."
The third reason for a new trial is, that the judge expressed his opinion to the jury on the facts of the case, or gave them so strong an intimation of it that it was impossible for them to mistake it. On this point, the judge states in the case that he was unconscious of having said anything in his charge which invaded the exclusive right of the jury to determine the facts. No particular expressions of this opinion by the judge were pointed out by the counsel in the court below, and inserted in the draft of the reasons for a new trial, and thereby to get them incorporated in the case, or have a statement by the judge of what he did say to the jury. I cannot, therefore, discover that (489) he did express his opinion to the jury on the facts of the case, and, on this ground, the motion must be overruled.
The fourth reason is that the judge, in reciting and commenting on the testimony, dwelt at length and directed the attention of the jury particularly to those parts of it which operated against the prisoner, and omitted to recapitulate or comment on those operating in his favor. The case states that" the presiding judge did not recapitulate all, or near all, that was said by the witnesses on either side, but selected from the mass of testimony such parts as occurred to him to be important to a just determination of the cause, and did not refuse to mention anything which was suggested by the prisoner's counsel as important, but did mention several facts, and comment on them, at the suggestion of the prisoner's counsel." The Act of 1796 (Rev., ch. 452), forbids a judge giving in his charge to a petit jury an opinion whether a fact is fully or sufficiently proved. But it declares it to be his duty to state in a full and correct manner the facts given in evidence, and to declare and explain the law arising thereon. In the case of The State v. Morris it was determined that a judge is not bound to notice the facts at all, but if he states any part of them, it becomes his duty to state the whole evidence; not in haecverba, but as substantially as his recollection of them, aided by his notes, will enable him. The judge, in the present. *Page 395 
case, says, "he selected from the mass of testimony such parts as appeared to him important to a just determination of the cause." If the residue of the evidence was material to the issue (if not material, it should not have been admitted), he was bound by the enactment of the Legislature to state in a full and correct manner the whole of it; otherwise, what he did state might have a tendency to obliterate from the minds of the jury what was omitted, or leave an impression upon them that in his opinion the evidence not recapitulated was worth nothing, and did not deserve consideration. I think the judge erred in not stating the evidence fully, and therefore, for this reason, a new trial should be granted.
The fifth reason for a new trial is that the judge erred in     (490) instructing the jury that the character of the accused was only to be considered by them where there was a doubt of the fact of killing, and was entitled to but little weight where the fact was positively sworn to. The case states "the jury were instructed that the character of the accused was only to be considered by them where his guilt was doubtful, and was entitled to but little weight where facts were positively sworn to"; again the case states "that if the principal witness for the State, together with others, was believed, it was a case of murder; and if the statement of some other witnesses was believed, it was a case of manslaughter; and the jury were distinctly informed that in this conflict of testimony they must determine what they believed to be the real facts of the case; many witnesses were offered on both sides, none of whom were impeached as witnesses unworthy, from their characters, of credit." "It was in proof by all the witnesses who spoke of the fact, and they were many, that the prisoner's demeanor had hitherto through life been perfectly pacific." In criminal prosecutions the prisoner is always permitted to call witnesses to speak of his general character, for it is general character alone that can afford any test of good conduct, or raise a presumption that one who had maintained a fair reputation down to a certain period would not then begin to act an unworthy part (2 Russell, 703; 1 McNally, 322). If the judge, in his remarks relative to character, meant to apply them to a hypothetical case, or to state an abstract proposition, then he was right, for when the charge in the indictment is positively proven by credible witnesses, the general good character of the prisoner will have no weight in his favor; he must be convicted. But it appears there were a class of witnesses in this case who deposed to facts which, if found by a special verdict, would have authorized the court to pronounce the homicide to be a case of murder, and another class who deposed to facts which, if thus found, would only have authorized the court to adjudge the prisoner guilty of manslaughter. In this conflict of testimony, the general good or peaceable character of the *Page 396 
(491) prisoner would be a powerful auxiliary to support the latter class, by making out the proof of a provocation, to reduce the case to manslaughter.  If, in a case of this kind, the judge was to tell the jury that the general good character of the prisoner was entitled to but little weight where the facts were positively sworn to by the witnesses for the State, such a charge would not only be erroneous in point of law, but would be expressing an opinion as to the force and effect such a circumstance should have on the minds of those who were solely entrusted with the power of weighing the evidence, and judging whether it proved the fact of provocation, so as to reduce the homicide to a case of manslaughter. If I was to take the case from the reasons assigned by the counsel of the prisoner, it would be clear the judge erred; but I am to look at the case made up by the court, and in that I am not so well enabled to learn how and to what the expressions excepted to by the prisoner were applied. They were words of supererogation, or they must be a part of the charge, relating to the evidence which bore upon the question of provocation, for that the deadly blow was given by the prisoner was not disputed. The general good or pacific character of the prisoner was proper evidence to be left to the jury, and connected with the other evidence, was proper to enable them to ascertain the quo animo with which the act was perpetrated. I am left so much in doubt by the case sent here, whether this portion of the charge related to the fact of killing or to the question whether there was such a provocation given by the deceased as reduced the homicide to manslaughter, that I think it best a new trial should be granted.